DETAILED ACTION
This office action is based on the claim set submitted and filed on 04/14/2022.
Claims 1-8 were elected. 9-16 has been canceled/withdrawn.
Claims 1-8 are currently pending and have been examined.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/26/2022 is in accordance with the provisions of 37 CFR 1.97 and are considered by the Examiner.


Election/Restrictions
The claims examined according to the selected claims on the submitted Applicant
Argument/Remarks made in an Amendment on 04/14/2022 with election was made without
traverse to prosecute the invention of “System and Method for Up-To-Date Nutrient Database Management and Nutrient Assessment”, Claims (1-8). Affirmation of this election must be made by applicant in replying to this Office action. Claims (9-16) withdrawn/Canceled from
further consideration by the examiner, 37 CFR l. l 42(b), as being drawn to a non-elected
invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-8 are drawn to a method, and each of which is within the four statutory categories (i.e. a machine and a process). Claims 1-8 are further directed to an abstract idea on the grounds set out in detail below.
The steps of the claims for the invention represents an abstract idea of a series of steps that recite a process for updating a nutrition database. This abstract idea could have been performed by a human actor but for the fact that the claims recites a general-purpose computer processor to implement the abstract idea for steps citing a process directed to collecting nutrition data from food image and update the nutrition database for which both the instant claims and the abstract idea are defined as certain methods of organizing human activity (i.e., managing personal behavior, relationships, or interactions between people) including following instructions.
 
The limitations of independent claim 1 recites the steps for: 
“receiving an image; identifying one or more food items in the image; retrieving nutrition data for each of the identified one or more food items; aggregating the nutrition data for all of the one or more food items in the image; comparing the aggravated nutrition data with a dietary intake recommendation for a user”
These limitations, as drafted, which is a process that, under its broadest reasonable interpretation and the performance of the limitation using generic computer components. That is nothing in the claim limitations preclude the steps from practically being performed by a human actor or by multiple human actors (e.g. by certain methods of organizing human activity). The claimed concepts in the context of this claim encompasses the user the ability obtain a user data from a sensor, compare to a threshold, and start logging the data. The concept of collecting data from a biosensor and context data and log the data are steps defined as certain methods of organizing human activity (i.e., managing personal behavior, relationships, or interactions between people) including following instructions.
If a claim limitation(s), under its broadest reasonable interpretation, covers performance of the limitation(s) by user but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim limitations (in BOLD) recites an abstract idea. Any limitations not identified above is/are deemed "additional elements," and will be discussed in further detail below.

This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements such as “computer vision model, database” that implements the identified abstract idea, (see Applicant 0007). These additional elements have been interpreted to be a computer with a general - purpose processor which is disclosed at a high - level of generality (i.e., computer vision model), and includes known components (see Applicant p. 3), such that it amounts to no more than mere instructions to “apply” the exception using a generic computer component, see MPEP 2106.05(f). Additionally, the claim reciting additional element(s) such as “generating a visual cue of the comparison between the aggregated nutrition data and the dietary intake recommendation”, “displaying names of the one or more food items, the aggregated nutrition data, and the generated visual cue of the comparison” which is/are a nominal or tangential addition to the abstract idea and does not affect the generation of the data object and as such amounts to insignificant post extra-solution activity. See: MPEP § 2106.05(g). These elements effectively amount to no more than the words "apply it" with a computer because it appears to intend to do so, which would still amount to mere instructions to apply the exception using generic computer components. Accordingly, looking at the claims as a whole, individually and in combination, these additional elements provide no integration of the abstract ideas into a practical application because they appear to merely automate a manual process (see Applicant, p. 10), such that no meaningful limits on practicing the abstract idea are introduced because the computing elements are merely utilized as tools to perform the abstract ideas, see MPEP 2106.05(h). Thus, the judicial exceptions recited in claims 1, is/are not integrated into a practical application. The claim as a whole is therefore directed to an abstract idea.

The claims do not include additional elements that are sufficient to amount to "significantly more" than the judicial exception because, as mentioned above, the additional elements amount to no more than generic computer components, recited at a high level of generality, that serve to merely link the abstract idea to a particular technological environment (i.e. computer vision model, database); and the generic computing components merely perform generic computer functions (i.e. collecting data, analyzing). The generic computing elements are known and conventional, and besides performing the abstract idea itself, they only serve to perform the court recognized well - understood, routine, and conventional, computer functions, see 1, (See, MPEP §2016.05(d)). As discussed above with respect to integration of the abstract idea into a practical application, viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment and adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and mere instructions to apply an exception using a generic computer component cannot provide an inventive concept, see MPEP 2106.05(h). The claims are not patent eligible.

Dependent Claims 2-8 include all of the limitations of claim(s) 1, and therefore likewise incorporate the above described abstract idea. While the depending claims add additional limitations, such as 

As for claims 4-5 and 7-8, the claim(s) recite limitations that are under the broadest reasonable interpretation, further define the abstract idea noted in the independent claim(s) that covers performance by a human actor but for, the recitation of the generic computer components which are similarly rejected because, neither of the claims, further, defined the abstract idea and do not further limit the claim to a practical application or provide an inventive concept such that the claims are subject matter eligible.
As for claims 2-3, 6, the claim(s) recite limitations that are under the broadest reasonable interpretation, further define the abstract idea noted in the independent claim(s) that covers performance by a human actor but for, the recitation of the generic computer components which are similarly rejected because, neither of the claims, further, defined the abstract idea and do not further limit the claim to a practical application or provide an inventive concept such that the claims are subject matter eligible. The claims recite additional elements “database, image capture device”. In particular, the claims recite the additional elements that implement the identified abstract idea. These hardware components are recited at a high level of generality (i.e., general purpose computers/components implementing generic computer functions; applicant's specification makes no mention of any specific hardware) such that it amounts no more than mere instructions to apply the exception using generic computer components. Additionally, the claim reciting additional element(s) such as “uploading the image to web application”, which is/are a nominal or tangential addition to the abstract idea and does not affect the generation of the data object and as such amounts to insignificant extra-solution activity. See: MPEP § 2106.05(g). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “image capture device” to perform the noted steps amounts to no more than mere instructions to apply the exception using a generic computer component. The additional element of image capture device amounts to more than mere instruction to apply the exception using generic computer component and have been re-evaluated under the “significantly more” analysis and determined to amount to be well-understood, routine, and conventional elements/functions. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept ("significantly more").


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2018/0157936 A1 – “Lee”) in view of Bennett et al. (US 2013/0216982 A1- “Bennett”)

Regarding Claim 1 (Original), Min teaches a method for populating a nutrition database, comprising:
receiving an image Lee discloses a user uploads an image and received by a server (Lee: [0048], [0055], [0085], [0097], [0102])
identifying one or more food items in the image using a computer vision model Lee discloses utilizing automated mobile vision/computer vision to identify food items from an uploaded a food item image and matched in a database (Lee: [Fig. 2D], [0050], [0098], [0102]) 
retrieving nutrition data for each of the identified one or more food items from a nutrition database Lee discloses a matching image identifies food item ingredients and nutritional information related to one or more food items from consumable items stored recodes in database (Lee: [Fig. 2D], [0033]-[0035], [0046], [0050])
Lee discloses a food image provides an ingredient list and determining each ingredient belong to the captured food item or recipe image where the list includes details such as nutritional totals (Lee: [0053])
However, does not expressly discloses aggregating nutrition data for all of the one or more food items.
Bennett teaches
aggregating the nutrition data for all of the one or more food items … Bennett discloses aggregating nutrition data for all of the one or more food items (Bennett: [Fig. 18, 19, 25, 26], [0043], [0170]
comparing the aggravated nutrition data with a dietary intake recommendation for a user Bennett discloses actual total nutrition intake is compared against target or goal recommended for a user where the list provides nutrition information such as exceeding or deviating [aggravated] target/recommended intake creating nutrition deficiencies (Bennett: [Fig. 23, 26, 29, 36A, 44], [0016], [0044], [0170])
generating a visual cue of the comparison between the aggregated nutrition data and the dietary intake recommendation Bennett discloses generating a visual list indicating a comparison between an actual and goal nutrition data (Bennett: [Fig. 23, 26, 29, 36A, 44-45], [0016], [0030], [0046], [0170]
displaying names of the one or more food items, the aggregated nutrition data, and the generated visual cue of the comparison Bennett discloses a screen displaying food items, nutrition data and comparing the food item(s) total nutrition intake against target or recommended intake (Bennett: [Fig. 23, 26, 29, 45], [0170]
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee to incorporate summing the nutrition data from a captured image of food item disclosed in Lee and compare it to a recommended nutrition data for a user, as taught by Bennett which helps improving a user nutritional profile and facilitates care professionals inputs (Bennett: [0160]).

Regarding Claim 2 (Original), the combination of Lee and Bennett teaches the method of claim 1, wherein receiving the image comprises uploading the image to a web application associated with the nutrition database Lee discloses a recipe application utilized with corresponding application on a user device enable uploading images, matching, etc., (Lee: [0034], [0077]-[0078], [0090], [0093]).

Regarding Claim 3 (Original), the combination of Lee and Bennett teaches the method of claim 1, further comprising taking the image with an associated image capture device (Lee: [Fig. 2C, 5], [0069], [0073]).

Regarding Claim 4 (Original), the combination of Lee and Bennett teaches the method of claim 1, wherein the image is at least one of a photograph or a barcode (Lee: [Fig. 2C], [0007], [0034], [0073]).

Regarding Claim 5 (Original), the combination of Lee and Bennett teaches the method of claim 1, wherein the image is of a meal (Lee: [Fig. 2A, C], [0102]).

Regarding Claim 6 (Original), the combination of Lee and Bennett teaches the method of claim 1, further comprising:
determining that at least one food item of the one or more food items is not in the nutrition database Lee discloses food item images analyzed for match with food item database and not able to identify a match, it indicates no matching entries (Lee: [Fig. 3], [0059], [0061])
generating a new entry in the nutrition database for the at least one food item Lee discloses based on no match of food item in database, the user may provide details of a new recipe (Lee: [Fig. 3], [0059], [0061])
populating the new entry by retrieving nutrition data related to the at least one food item from an external database Lee discloses once a new recipe is created, it is saved as a new record along with uploaded photograph of the recipe (Lee: [Fig. 3], [0059], [0061]).

Regarding Claim 7 (Original), the combination of Lee and Bennett teaches the method of claim 1, wherein the aggregated nutrition data further comprises data from other food item entries made earlier in an entry period Lee does not expressly discloses aggregating nutrition data from food item(s) from a previous period entries. Bennett discloses a consumed food data includes food consumed over a time period where the data may include, for example, dinner nutrition data in addition to nutrition data of food consumed earlier such as lunch or breakfast (Bennett: [Fig. 26, 29], [0029], [0031], [0131], [0164]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee to incorporate pervious entries of nutritional data of a food item, as taught by Bennett which helps improving a user nutritional profile and facilitates care professionals inputs (Bennett: [0160]).

Regarding Claim 8 (Original), the combination of Lee and Bennett teaches the method of claim 7, wherein the entry period is a day Lee does not expressly disclose aggregating nutrition data entries for a period such as a day. Bennett discloses entry of food consumed or eaten by a user for at times of a day and indicate the day the food was consumed (Bennett: [Fig. 26, 29], [0164], [0168]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee to incorporate entries of nutritional data for a food item period is a day, as taught by Bennett which helps improving a user nutritional profile and facilitates care professionals inputs (Bennett: [0160]).



Prior Art Cited but not Applied
The following document(s) were found relevant to the disclosure but not applied:
US 2012/0179665		Health Monitoring System
US 2019/0295440		Systems and Methods for Food Analysis, Personalized Recommendations and Health Manage
The references are relevant since it discloses capturing food image data and analyze the food item nutrient extracting dietary nutritional data and recommendation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alaaeldin Elshaer whose telephone number is (571)272-8284. The examiner can normally be reached M-Th 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALAAELDIN M ELSHAER/Examiner, Art Unit 3626 
                                                                                                                                                                                                       
/EVANGELINE BARR/Primary Examiner, Art Unit 3626


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 2019/0295440, [0180], [0185]; 2018/0232689, [0387]